OFFICE       OF THE ATTORNEY   GENERAL       OF TEXAS
                                AUSTIN




Hon. Worge      E.    Sheppard
Oomptrollerof Atblio Aooountr
Auiurtin,
       Texar
Dear sir:
              OQinion Ito.O-1586
              RI: Authority of Comptrolle
                  lnglgalnrrtthe lp p r o p r
                     L*g lr la tur
                                 under
                                   e,
                     Weoellaneou8w ror
                     osfloe ruppllsa,
     aJ your letter of Oot
that     ha+0 for many yea
     ro'orr
#1,000.00~poryeer tar bin
th8t the 8ppr
putmental ap
                                                   a for birding rgalnmt
                                                   %alntmaace t Nl~aellan-
                                                   ffioe ruppller, (s5,OOO.w

the Senate Jo


                                                  8ppearr
                                                       th8t thlr itm
                                      atioa by the Wvemor in the ever-




8tetlonery,     prlntlng    or atrioe 8ap~1108.
                                                  Tour8     very truly